Citation Nr: 0524929	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  01-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 
(2004).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946 and from November 1954 to January 1955.  He died in 
November 2000.  The appellant is his surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318, and the 
issues were separately stated in the June 2001 Statement of 
the Case.  The VA Form 9 received from the representative in 
June 2001 perfected an appeal only on the issue of service 
connection for the cause of death.  However, the appellant 
submitted another VA Form 9 in October 2001, wherein she 
indicated that she wanted to appeal all issues listed on the 
statement of the case.  Therefore, the issue of entitlement 
to DIC under 38 U.S.C.A. § 1318 had not been withdrawn, in 
view of the timely filed VA form 9 in October 2001 
supplementing the VA Form 9 filed in June 2001.   

In August 2004, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the appellant's case 
on the Board's docket based upon her age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The Board remanded this case in August 2004 for further 
development.  The case was recently returned to the Board for 
appellate consideration.  However, the Board deferred a 
decision in this appeal, pending a review of the appellant's 
motion for reconsideration of a December 1977 Board decision 
that, in part, denied the veteran's claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
does not associate the service connected intervertebral disc 
syndrome as the principal cause of death or as a contributory 
cause of the veteran's death.

2.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability from intervertebral 
disc syndrome continuously for a period of 10 or more years 
immediately preceding his death in November 2000. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The criteria for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the appellant filed this claim to 
establish service connection for the cause of the veteran's 
death and entitlement to DIC under 38 U.S.C.A. § 1318.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The January 2001 rating decision, June 2001 statement of the 
case, and the December 2003 and May 2005 supplemental 
statements of the case apprised the appellant of the 
information and evidence needed to substantiate her claims, 
the laws applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, in letters 
dated in March 2004 and August 2004, the appellant was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of her claims that had not 
been obtained.  Collectively the correspondence advised her 
of the evidence she needed to submit to show that he was 
entitled to service connection for the cause of the veteran's 
death or entitlement to DIC under 38 U.S.C.A. § 1318.  The 
March 2004 and August 2004 letters specifically informed her 
that VA would obtain pertinent federal records.  She was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the appellant of the information and evidence 
necessary to substantiate her claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However, 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the appellant was provided 
every opportunity to identify and submit evidence in support 
of her claims.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided her with the 
opportunity to submit any additional evidence she had in 
support of his claims.  The Board notes that the March 2004 
letter had a specific reference on page 3 that, in essence, 
invited her to submit any evidence she possessed that 
pertained to her claims, which is essentially a statement of 
the fourth content element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not covering all content 
requirements expressly in each correspondence is harmless 
error.  Moreover, approximately a year elapsed before the RO 
reviewed the matter again and issued the supplemental 
statement of the case in May 2005.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained a VA medical nexus opinion, and VA 
and private medical records were obtained.  Thus the Board 
finds the development is adequate when read in its entirety 
and that it satisfied the directive in the remand order and 
the obligations established in the VCAA.  The Board observes 
there was no argument that the VA medical opinion did not 
comply with the remand order. 

In summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claims.  Relevant military and VA 
clinical records are included in the file and a VA examiner 
reviewed the record in connection with the opinion rendered 
in March 2005.  The opinion addressed the principal 
contentions regarding contributory cause of death.  Thus, the 
Board concludes that VA's duty to assist the appellant in the 
development of the claims has been satisfied and the Board 
will turn to a discussion of the issues on the merits. 

Analysis

The veteran had established service connection for 
intervertebral disc syndrome, and the disability was 
evaluated 60 percent disabling from October 1, 1965.  He had 
been in receipt of a TDIU continuously from September 16, 
1996, to his death in November 2000.  The immediate cause of 
the veteran's death was certified as congestive heart failure 
and urosepsis due to or as a consequence of ischemic cardiac 
disease.  No disorder was listed as a condition contributing 
to death but not related to the cause of death.  

Regarding the matter of service connection for the cause of 
the veteran's death, the appellant and her representative 
have asserted, in essence, that the veteran's death was 
related to his service-connected disability in that his death 
was hastened by the medication provided to treat his 
disability and that it contributed to a rapid deterioration 
of his heart.  She also asserted that he could not exercise 
as recommended for his heart disorder on account of his back 
disability and that in 1999 VA provided a wheel chair and a 
walker.  However, the determination of whether a service-
connected disability caused or contributed to death is 
medical in nature.  The law is well established that where a 
claim involves issues of medical fact, such as causation, 
competent medical evidence is required, and a lay appellant's 
belief no matter how sincere is not competent evidence to 
establish medical nexus.  See e.g., Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Grottveit v. Brown, 5 Vet. App. 91-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board obtained a medical opinion to insure the record 
would support an informed determination in this case, as the 
evidentiary record contained no competent medical opinion on 
the question of whether the service-connected low back 
disability was a causal or a contributory factor resulting in 
the veteran's death.  The Board felt there was a sufficient 
basis to warrant such an opinion based on a liberal reading 
of the case law that existed in August 2004.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, the duty to 
assist regarding the necessity of a medical 
examination/opinion may not attach where, as here, there is 
no medical opinion to support a claimant's nexus assertions.  
See Duenas v. Principi, 18 Vet. App. 514, 519-20 (2004).  

In order for a claim for service connected disability or 
death compensation to be granted, there must in general be 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) an 
approximate balance of probative evidence establishing a 
nexus between the in-service disease or injury and the 
current disability or death (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995); as applicable to claims of 
service connection for cause of death see, e.g., Lathan v. 
Brown, 7 Vet. App. 359 (1996). 

The Board recognizes that the claim may be considered on a 
basis other than direct or contributory cause of death as a 
result of service-connected disability.  See for example 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 
9 Vet. App. 513 (1996).  Here the argument is directed to a 
contributory cause of death.  The veteran is shown to have 
died from complications of a disease for which service 
connection was not in effect.  In view of the information in 
the death certificate there appears to be no plausible basis 
to dispute the cause of death.  The fatal disease process is 
not shown by competent evidence to be related to service on a 
direct basis, and although the veteran did have the required 
service for consideration on a presumptive basis for 
cardiovascular disease there is no competent evidence to 
support service connection on that basis.  In view of the 
record, there is no requirement for VA to obtain a medical 
opinion on this theory of entitlement.  The appellant has not 
argued direct or presumptive service connection and has not 
placed VA on notice of the existence of competent medical 
evidence supporting the conclusion that the fatal 
cardiovascular disease was incurred in service.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  See also, Duenas, supra.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  As for a contributory cause of death, it 
must be shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  Lathan, supra; 38 C.F.R. § 3.312.

Here, there is no need to elaborate further on the provisions 
of 38 C.F.R. § 3.312 in view of the competent medical opinion 
against the claim that is not challenged with similarly 
competent evidence.  The attending physician provided the VA 
medical opinion in March 2005 and it was based on a review of 
the claims file.  The physician opined that there was no 
medical evidence that medication for treatment of the lower 
back pain and degenerative lumbar disc disease contributed to 
the congestive heart failure or ischemic heart disease.  
Furthermore, the physician opined that the record did not 
support the claim that the veteran sustained a heart attack 
during VA surgical treatment.  The medical opinion read 
liberally did not support the assertion that the service-
connected disability contributed to the veteran's death from 
the standpoint of debilitation. 

As the attending physician, the evaluator relied essentially 
upon the record and experience in formulating the opinion.  
In essence the Board must evaluate opinions to assess 
probative value.  Here an opinion was rendered with 
familiarity of the veteran's case and consideration of 
relevant records.  The opinion does not support the 
conclusion that the service-connected disability was of such 
severity so as to have a material influence in accelerating 
death.  The veteran's claims file was referred to a VA 
physician specializing in cardiovascular diseases to opine on 
the issue of entitlement to service connection for the cause 
of the veteran's death.  The reviewer, in essence, opined 
that it is not likely that the veteran's service-connected 
disability substantially and materially contributed to his 
death.  The VA medical opinion is unopposed in any competent 
opinion, and read reasonably it supports the Board's 
conclusion that the service-connected disability did not 
contribute to the cause of his death, interfere with 
treatment or lend assistance to the fatal process in 
producing death.  Thus, VA medical review determined that a 
service-connected disability did not render the veteran 
materially less capable of resisting the effects of his 
primary cause of death.  In response, the appellant did not 
challenge the specific conclusions with any competent medical 
evidence.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); 
Davis v. West, 13 Vet. App. 178, 185 (1999) and Struck v. 
Brown, 9 Vet. App. 145, 155 (1996).  

It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.  Boggs v. 
West, 11 Vet. App. 334, 344 (1998) (quoting Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  However, here there is no 
competent opinion to be weighed against the VA opinion, 
although the Board has stated its reasons for assigning 
substantial probative value of the opinion being relied on.  

In sum, the evidence preponderates against the conclusion 
that a service-connected disability caused or, alternatively, 
contributed to the veteran's death in a substantial or 
material fashion.  The appellant is not required to prove her 
claim by a preponderance of the evidence.  Further, to 
express the question in terms that the evidence favoring the 
claim must outweigh that against the claim is to impose too 
high a burden of proof on the claimant and is not consistent 
with the nonadversarial nature of the claims adjudication 
process.  See Nagler v. Derwinski, 1 Vet. App. 297, 301 
(1991).  However, for reasons stated herein, the record in 
this case clearly preponderates against the likelihood of a 
causal or contributory cause of death being related to 
service-connected lumbar spine disability, although the 
argument was consistently made in this appeal.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the alternative theory of entitlement under 
38 U.S.C.A. § 1318, the Board noted previously that the 
appellant requested reconsideration of a December 1977 Board 
decision that determined the veteran was not entitled to a 
TDIU on account of his intervertebral disc syndrome.  In 
September 2005, the Board denied the motion for 
reconsideration.  The record shows that the veteran 
established entitlement to a TDIU based upon a claim for 
increase that the RO received in September 1996, 
approximately four years before his death.  This was in 
accord with law and regulations governing the appropriate 
effective date for an award of increased compensation.  See 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2).  However, in general, where the 
increase does not precede the date of claim, the effective 
date is governed by the later of the date that it is shown 
that the requirements for an increased evaluation are met or 
the date the claim for an increased evaluation is received.  
See, Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.  
Although the focus has been directed to a December 1977 Board 
decision, the record shows there was also a January 1979 RO 
rating decision that denied entitlement to a TDIU. 

The relevant regulation, 38 C.F.R. § 3.22, changed prior to 
the filing of the appellant's claim for DIC; therefore, there 
is no question presented of which version is more favorable.  
The applicable version of section 3.22 provides, in relevant 
part, that even though a veteran died of non-service-
connected causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected, if at the time of death, the 
veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death.  The more liberal 
one-year period available to a former prisoner of war is not 
applicable here since the veteran did not have that status.

The term "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because: (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or entitled to continued 
payments based on a total service-connected disability 
rating; or (7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable under 38 
U.S.C. 5309.  38 C.F.R. § 3.22, as amended at 65 Fed. Reg. 
3388, 3391 (January 21, 2000).  

In view of the record, the Board is unable to find that the 
appellant has presented a plausible basis for entitlement to 
DIC under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  With the 
Board decision in December 1977 being final, and no claim 
pending earlier than September 1996 that could establish 
entitlement to a TDIU for the required time period, the only 
available basis to obtain the benefit would be to overturn 
the December 1977 Board decision on the basis of clear and 
unmistakable error (CUE).  Furthermore, since the December 
1977 Board decision subsumed the March 1977 RO rating 
decision that led to the Board decision, the March 1977 RO 
rating decision cannot be collaterally attacked on the basis 
of CUE.  See, Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998) 
and VAOPGCPREC 14-95.  The appellant is advised that claims 
of CUE in final RO or Board decisions have specific pleading 
requirements.  See Simmons v. Principi, 17 Vet. App. 104, 
111-15 (2003) holding that in asserting CUE, where the 
claimant fails simply in the pleading rather than on the 
merits, the appropriate decision is to dismiss the claim 
without prejudice to refile the claim rather than to deny.  
The appellant is referred to 38 U.S.C.A. § 7111 and 38 C.F.R. 
§ 20.609(c)(4) and Part 20, Subpart O) regarding a claim of 
CUE in a prior Board decision should she desire to pursue the 
claim on that basis.  See 38 C.F.R. § 3.105 and Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) and Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993) regarding elements needed to establish 
whether such error is present in a prior final determination.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


